Exhibit 10.1

 

AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT
(James L. Janik)

 

This AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into, effective as of January 1, 2019 (the “Effective Date”), by and between
James L. Janik (“Executive”) and Douglas Dynamics, Inc., a Delaware corporation
(the “Company”).

 

WHEREAS, Executive and the Company are party to that certain Employment
Agreement, dated as of March 30, 2004 (the “Employment Agreement”), as amended;
and

 

WHEREAS, the Company and Executive wish to amend the Employment Agreement as
provided for herein, effective as of the Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing, the Employment Agreement is
amended as follows, effective as of the Effective Date:

 

1.                                      The title “Chief Executive Officer and
President” in Section 1(a) of the Employment Agreement shall be replaced by the
title “Executive Chairman.”

 

2.                                      The salary rate set forth in
Section 2(a) of the Employment Agreement shall be changed from $22,500 per month
to $400,000 per year.

 

3.                                      Section 3(a) of the Employment Agreement
shall be restated in its entirety to read as follows:

 

“(a)                           Performance-Based Bonus.  Executive shall be
eligible for performance-based bonuses awarded on an annual calendar year basis
provided the Company achieves financial objectives established by the Company’s
management and approved by the Board for such calendar year.  Executive shall be
provided the opportunity to earn up to an additional $300,000 maximum in
performance-based bonus compensation.  Performance-based bonuses that are earned
with respect to any calendar year will be payable no later than the end of the
first calendar quarter of the following calendar year.  Notwithstanding anything
herein to the contrary, in the event the Company does not achieve the financial
objectives approved by the Board for any calendar year, Executive will only be
entitled to receive a performance-based bonus pursuant to this Section 3(a) for
such calendar year if the Board, in its sole and absolute discretion, elects to
pay such a bonus to Executive.”

 

4.                                      The last sentence of Section 6(g) of the
Employment Agreement shall be restated in its entirety to read as follows:

 

“After the Termination Date, no further compensation will be payable under this
Agreement except that (1) Executive shall receive (A) the accrued portion of any
salary and vacation hereunder through the Termination Date and (B) a pro rata
portion of the performance-based bonus for the calendar year in which the
Termination Date occurs,

 

--------------------------------------------------------------------------------



 

equal to the total performance-based bonus that would have been payable had
Executive remained employed for all of such calendar year multiplied by a
fraction, the numerator of which is the number of days elapsing in such calendar
year through the date Executive’s employment terminates and the denominator of
which is 365, payable in the calendar year following the performance period
less, in the case of both (A) and (B), requisite withholdings for tax and social
security purposes and (2) Executive shall be entitled to exercise all vested
Executive Options in accordance with their terms for a period of one hundred
eighty (180) days after such Termination Date.”

 

5.                                      The date that Executive ceases to serve
as a director of the Company shall be deemed the Termination Date of Executive’s
employment by retirement pursuant to Section 6(g) of the Employment Agreement. 
If Executive’s retirement pursuant to the Employment Agreement is triggered by
his ceasing to serve as a director of the Company pursuant to this paragraph,
then Executive and the Company acknowledge and agree that the notice provisions
of Section 6(g) relating to notice to the Company and Douglas by the Executive
of his retirement shall be deemed to have been waived.

 

6.                                      The addresses for notice to the Company
and Douglas (as defined in the Employment Agreement) in Section 11(a) of the
Employment Agreement are updated as follows:

 

To the Company:

 

Douglas Dynamics, Inc.
7777 North 73rd Street
Milwaukee, Wisconsin 53223
Attention:  Chief Executive Officer
Fax:  (414) 354-8448

 

To Douglas:

 

Douglas Dynamics, L.L.C.
7777 North 73rd Street
Milwaukee, Wisconsin 53223
Attention:  Chief Executive Officer
Fax:  (414) 354-8448

 

With copy to:

 

Foley & Lardner LLP
777 E. Wisconsin Ave.
Milwaukee, Wisconsin 53202
Attention:  Jay O. Rothman
Fax:  (414) 297-4900

 

6.                                      Executive acknowledges and agrees none
of the terms of this Amendment, and no actions taken by the Company or Douglas
in furtherance of the terms of in this Amendment, shall constitute a “Material
Breach” (as defined in the Employment Agreement) as set forth Section 6(a) of
the Employment Agreement.

 

2

--------------------------------------------------------------------------------



 

7.                                      Except as expressly provided herein, the
provisions of the Employment Agreement shall remain in full force and effect and
are hereby ratified and confirmed.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first set forth above.

 

 

DOUGLAS DYNAMICS, INC.

 

 

 

 

 

By:

/s/ Sarah Lauber

 

Name:

Sarah Lauber

 

Title:

Chief Financial Officer and Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ James L. Janik

 

James L. Janik

 

[Signature page to Amendment No. 2 to Employment Agreement]

 

--------------------------------------------------------------------------------